DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/023,460 for TELECOMMUNICATIONS ANTENNA MOUNTS AND ASSOCIATED TRANSITION COVERS, filed on 9/17/2020.  Claims 1-22 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RN 252.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the minimum bend" therein.  There is insufficient antecedent basis for this limitation in the claim.
The term “sufficient” in claim 17 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13, 15-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (U.S. Pat. 11,152,688).
Regarding claim 1, Ahmed teaches an antenna mount, comprising: a mount plate configured to be secured to an antenna; a base plate configured to be secured to a mounting structure, the base plate comprising one or more apertures, each aperture sized to receive a one or more cables extending from the antenna to the mounting structure; and at least three support members, each support member having opposing ends, wherein one end is coupled to the base plate and the other end is coupled to the mount plate such that the base plate and the mount plate are spaced apart a distance.




[AltContent: textbox (mount apertures)][AltContent: textbox (mount plate)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (central aperture)][AltContent: arrow]
[AltContent: textbox (support members)]
    PNG
    media_image1.png
    401
    418
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (base plate)]
[AltContent: textbox (elongated slots)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (apertures)]


[AltContent: textbox (central aperture)]




Regarding claim 2, Ahmed teaches the mount of claim 1, wherein the mount plate comprises a central aperture and a plurality of mount apertures residing circumferentially around the central aperture, the central aperture and mount apertures configured for securing the antenna to the antenna mount.
Regarding claim 3, Ahmed teaches the mount of claim 2, wherein the plurality of mount apertures comprises slots extending in a direction that is radial from the central aperture.
Regarding claim 5, Ahmed teaches the mount of claim 1, wherein the base plate comprises: a central aperture sized to receive one or more cables extending from the antenna; and one or more elongated slots residing circumferentially around the central aperture configured for securing the antenna mount to the mounting structure.
Regarding claim 13, Ahmed teaches the mount of claim 1, wherein the mounting structure is a monopole (300’).
Regarding claim 15, Ahmed teaches the mount of claim 1, wherein the mount plate is hexagonal, circular, flower or star-shaped.
Regarding claim 16, Ahmed teaches the mount of claim 1, wherein the base plate comprises one central aperture and each support member is coupled adjacent to the periphery of the base plate surrounding the central aperture.
Regarding claim 17, as best understood, Ahmed teaches the mount of claim 1, wherein the mount plate and the base plate are spaced apart a sufficient distance to allow one or more cables to be routed from the antenna to the mounting structure while maintaining the minimum bend radius of the cables.
Regarding claim 18, Ahmed teaches an antenna mount assembly (Fig. 8), comprising: a mounting structure (300’); an antenna (see Fig. 6); and an antenna mount, the antenna mount comprising: a mount plate; a base plate (200’), the base plate comprising one or more apertures, each aperture sized to receive a plurality of cables (central aperture is for routing cables); and at least three support members, each support member having opposing ends, wherein one end is coupled to the base plate and the other end is coupled to the mount plate such that the base plate and the mount plate are spaced apart a distance, wherein the antenna is secured to the mount plate and the base plate is secured to the mounting structure and the plurality of cables run from the antenna through the one or more apertures in the base plate to the mounting structure.


Regarding claim 19, Ahmed teaches the mount of claim 18, wherein the antenna is secured to the mount plate via an antenna adapter bracket (see figure below for antenna securement).

    PNG
    media_image2.png
    579
    454
    media_image2.png
    Greyscale



[AltContent: textbox (antenna adapter bracket)]
[AltContent: arrow]














Regarding claim 21, Ahmed teaches an antenna mount assembly (Fig. 8) comprising: an antenna (see Fig. 7); a mounting structure (300’); a plurality of cables routed from the antenna to the mounting structure (central aperture is for routing cables); and an antenna mount, the antenna mount comprising: a mount plate; a base plate (200’), the base plate comprising one or more apertures (central aperture), each aperture sized to receive one or more of the cables; and at least three support members, each support member having opposing ends, wherein one end is coupled to the base plate and the other end is coupled to the mount plate such that the base plate and the mount plate are spaced apart a distance sufficient to maintain the minimum bend radius of the plurality of cables, wherein the antenna is secured to the mount plate and the base plate is secured to the mounting structure and the plurality of cables is routed from the antenna through the one or more apertures in the base plate and into the mounting structure (not shown; see col. 3, 55-57).
Regarding claim 22, Ahmed teaches the mount of claim 21, wherein the antenna is secured to the mount plate via an antenna adapter bracket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (U.S. Pat. 11,152,688) in view of Rothgeb et al. (U.S. Pub. 2004/0080461).
Regarding claim 6, Ahmed teaches the mount of claim 1, but does not teach a transition cover surrounding the plurality of support members.  Rothgeb, however, teaches an antenna mount having a transition cover surrounding a plurality of support members in order to conceal and/or camouflage telecommunication antennas.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a transition cover surrounding the plurality of support members in order to provide protection to the electrical modules and cables of the antenna to prevent wear and tear from the elements.




    PNG
    media_image3.png
    630
    384
    media_image3.png
    Greyscale






[AltContent: textbox (transition cover)][AltContent: arrow]

[AltContent: textbox (transition cover)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]




[AltContent: textbox (support members)]




Regarding claim 7, Ahmed and Rothgeb teach the mount of claim 6, wherein the transition cover comprises at least two segments, an edge of each segment overlaps the adjacent segment; but does not teach at least three segments.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the mount having at least three segments in order to open the cover to a smaller section of the antenna, and further since the mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 9, Ahmed and Rothgeb teach the mount of claim 6, wherein the transition cover is devoid of welding or a joggle feature (preferred, but not necessary so welding is not required and the invention can be used without it).
Regarding claim 10, Ahmed and Rothgeb teach the mount of claim 6, but do not teach that the transition cover has a thickness in the range of about 0.05 inches to about 0.1 inches.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the mount wherein the transition cover has a thickness in the range of about 0.05 inches to about 0.1 inches in order to construct a mount that has optimal strength for connecting the antenna to the supporting surface, and further, since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (U.S. Pat. 11,152,688).
Regarding claims 11, 12 and 14, Ahmed teaches the mount of claim 1, but does not specifically teach that the base plate has a diameter in a range of about 8 inches to about 18 inches, the distance between the base plate and the mount plate is in a range of about 6 inches to about 15 inches or that the monopole has a diameter in a range of about 8 inches to about 18 inches.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the mount wherein the base plate has a diameter in a range of about 8 inches to about 18 inches, the distance between the base plate and the mount plate is in a range of about 6 inches to about 15 inches and the monopole has a diameter in a range of about 8 inches to about 18 inches in order to construct a mount that has optimal strength for connecting the antenna to the supporting surface, and further, since, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10826154, 10627042 (antenna mount)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 8, 2022